Exhibit 10.2



  



PROMISSORY NOTE



 



Loan No: 2401  Page 1     









  



Principal

$3,000,000.00

Loan Date
02-03-2020 Maturity
08-01-2022 Loan No
2401

Call / Coll

70 / 26

Account

0010188747

Officer
DC Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.



 

 



Borrower: MOUNTAIN HAWK EAST DEVELOPMENT COMPANY LLC Lender: Sandia Laboratory
Federal Credit Union   333 RIO RANCHO DR., SUITE 202 RIO   3707 Juan Tabo Blvd.
  RANCHO, NM 87124   Albuquerque, NM 87111

 

 

 

Principal Amount: $3,000,000.00 Interest Rate: 4.500% Date of Note: February 3,
2020

 





PROMISE TO PAY. MOUNTAIN HAWK EAST DEVELOPMENT COMPANY LLC ("Borrower") promises
to pay to Sandia Laboratory Federal Credit Union ("Lender"), or order, in lawful
money of the United States of America, the principal amount of Three Million &
00/100 Dollars ($3,000,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance, calculated
as described in the "INTEREST CALCULATION METHOD" paragraph using an interest
rate of 4.500% per annum. Interest shall be calculated from the date of each
advance until repayment of each advance. The interest rate may change under the
terms and conditions of the "INTEREST AFTER DEFAULT" section.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on August 1, 2022. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning March 1, 2020, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any late charges; and then to any unpaid
collection costs. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
basis; that is, by applying the ratio of the interest rate over the number of
days in a year (365 for all years, including leap years), multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this Note is
computed using this method.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Sandia Laboratory Federal
Credit Union, Attn: Business Services, 3707 Juan Tabo Blvd. Albuquerque, NM
87111.

 

LATE CHARGE. If a payment is late 10 or more days, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon the occurrence of an Event of Default, including
failure to pay upon final maturity, the interest rate on this Note shall be
increased by 5.000 percentage points. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower the appointment of a receiver for any part of
Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition.

 

Right to Cure. As a condition precedent to an Event of Default, Lender will
provide Borrower written notice and thereafter either: (a) fifteen (15) days to
cure any monetary default; and (b) thirty (30) days to cure any non-monetary
default or, if the non-monetary default is of the nature that cannot reasonably
be cured within thirty (30) days, then Grantor shall initiate steps which
Lender, in Lender’s sole discretion, deems sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.





 

  

PROMISSORY NOTE



 



Loan No: 2401  Page 2     







 

LENDER'S RIGHTS. Upon the occurrence of an Event of Default, Lender may declare
the entire unpaid principal balance under this Note and all accrued unpaid
interest immediately due, and then Borrower will pay that amount.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's reasonable legal expenses, whether or not there is
a lawsuit, including reasonable attorneys' fees, reasonable expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of New
Mexico without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of New Mexico.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts located in Sandoval County, State of
New Mexico.

 

STATUTORY LIEN. Borrower agrees that all loan advances under this Note are
secured by all shares and deposits in all joint and individual accounts Borrower
has with Lender now and in the future. Borrower authorizes Lender, to the extent
permitted by applicable law, to apply the balance in these accounts to pay any
amounts due under this Note when Borrower is in default under this Note. Shares
and deposits in an Individual Retirement Account and any other account that
would lose special tax treatment under state or federal law if given as security
are not subject to the security interest Borrower has given in Borrower's shares
and deposits.



 

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:

 

(A)   a Line of Credit Mortgage, dated February 3, 2020, to Lender on real
property located in SANDOVAL County, State of New Mexico.

 

(B)   a Collateral Assignment of Purchase Agreement dated February 3, 2020, by
and from Borrower to and in favor of Lender which assigns that certain Lot
Purchase Agreement dated as of August 30, 2019.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. The principal
amount of this Note may be drawn, paid down, redrawn, and repaid in conformity
with the Advances provision of this Note. Advances under this Note may be
requested either orally or in writing by Borrower or by an authorized person.
Lender may, but need not, require that all oral requests be confirmed in
writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender's office shown above. Borrower
agrees to be liable for all sums either: (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower's
accounts with Lender. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender’s internal
records, including daily computer printouts.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower, to the extent
allowed by law, waives presentment, demand for payment and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, Borrower shall not be released from liability. Borrower agrees that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. Borrower
also agrees that Lender may modify this loan without the consent of or notice to
anyone other than Borrower.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

MOUNTAIN HAWK EAST DEVELOPMENT COMPANY LLC

 

 

By: /s/ Carey Plant     CAREY PLANT, Vice President of MOUNTAIN   HAWK EAST
DEVELOPMENT COMPANY LLC

 







